              Case 2:19-cr-00107-KJM Document 445 Filed 05/05/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0107 KJM
12                                Plaintiff,            STIPULATION AND [PROPOSED] ORDER
                                                        RESETTING BRIEFING SCHEDULE AND
13                          v.                          HEARING ON GOVERNMENT’S OPPOSITION
                                                        TO MOTION FOR NONDISCLOSURE ORDER
14   TRAVIS BURHOP,                                     AND ORDER ALLOWING EARLY-RETURN
                                                        SUBPOENA FOR VICTIM INFORMATION, OR,
15                                Defendant.            IN THE ALTERNATIVE, MOTION TO VACATE
                                                        ORDER AND QUASH SUBPONEA
16

17

18                                               STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.      By previous order, the defendant Travis Burhop’s brief in opposition to the

22 Government’s Opposition to the Motion for Nondisclosure Order and Order Allowing Early-Return

23 Subpoena for Victim Information or, in the alternative, Motion to Vacate Order and Quash Subpoena,

24 Docket No. 426 (under seal), was set for May 1, 2020, with a government reply due on May 8, 2020,

25 and a hearing on May 13, 2020. Order, Docket No. 428.

26          2.      Burhop filed his opposition on May 4, 2020. Docket No. 442. After receiving the

27 Court’s permission, the parties agree that a new date for the government’s reply brief and a new hearing

28 date are necessary to provide sufficient time to properly address the issues raised.

      STIPULATION AND PROPOSED ORDER RESETTING           1
      BRIEFING SCHEDULE AND HEARING DATE ON MOTION
             Case 2:19-cr-00107-KJM Document 445 Filed 05/05/20 Page 2 of 3


 1          3.     Therefore, the government and counsel for defendant Burhop agree and stipulate, and

 2 respectfully request that the Court order the following:

 3                 a)    In light of the Court’s Order authorizing the Burhop subpoena and the subpoena

 4                       itself being filed on the public docket, the government’s Opposition to the Motion

 5                       for Nondisclosure Order and Order Allowing Early-Return Subpoena for Victim

 6                       Information or, in the alternative, Motion to Vacate Order and Quash Subpoena,

 7                       Docket No. 426, should also be unsealed and filed on the public docket;

 8                 b)    The government’s reply brief in support of its motion, Docket No. 426, is due on

 9                       May 13, 2020; and

10                 c)    A hearing on the government’s motion is reset from May 13, 2020, to May 20,

11                       2020, at 11:00 a.m.

12          IT IS SO STIPULATED.

13                                                            McGREGOR W. SCOTT
                                                              United States Attorney
14

15   Dated: May 5, 2020                                       /s/ Jason Hitt
                                                              JASON HITT
16                                                            Assistant United States Attorney
17

18   Dated: May 5, 2020                                       /s/ Tim Pori, Esq.
                                                              Tim Pori, Esq.
19
                                                              Counsel for Defendant
20                                                            TRAVIS BURHOP
                                                              Authorized to sign for Mr. Pori
21                                                            on 5-5-20

22

23

24

25

26

27

28

      STIPULATION AND PROPOSED ORDER RESETTING          2
      BRIEFING SCHEDULE AND HEARING DATE ON MOTION
            Case 2:19-cr-00107-KJM Document 445 Filed 05/05/20 Page 3 of 3


 1                                         [PROPOSED] ORDER

 2        Based upon the representations and stipulation of the parties, the Court orders the following:

 3        a)     The government’s Opposition to the Motion for Nondisclosure Order and Order

 4               Allowing Early-Return Subpoena for Victim Information or, in the alternative, Motion to

 5               Vacate Order and Quash Subpoena, Docket No. 426, is unsealed and shall be filed on the

 6               public docket;

 7        b)     The government’s reply brief in support of its motion, Docket No. 426, is due on May 13,

 8               2020; and

 9        c)     A hearing on the government’s motion is reset from May 13, 2020, to May 20, 2020, at

10               11:00 a.m.

11        IT IS SO ORDERED.

12   Date: May 5, 2020.
                                                    EDMUND F. BRENNAN
13                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER RESETTING          3
     BRIEFING SCHEDULE AND HEARING DATE ON MOTION
